Title: To George Washington from Major General William Heath, 10 November 1779
From: Heath, William
To: Washington, George


        
          Dear General,
          Camp Pecks Kill [N.Y.] Novr 10 1779
        
        I received the enclosed yesterday pr Express from Mr Sargent whom I am informed is State Attorney in the State of Pennsylvania, but altogether unknown to me.
        What I know of the matter is, that Some time in the year 1778 while I had the Command in Boston Several of the Soldiers under the Convention of Saratogo practised deceptions on the recruiting officers in and about that place by dressing themselves in Sailors habits and other wise, solemnly protesting that they had not the least Connexion with the Convention Troops: In the practice of these Arts many of them enlisted, received Bounties, Cloathing, Arms &c. and deserted—many instances of which (I apprehend) Came to your Excellency’s knowledge.
        With respect to Golding & Gaffney A Deserter from prospect Hill reported that he apprehended they were in Boston as spies & were taking drafts of the place, that one of them (Golding) had been Seen at Prospect Hill after he deserted talking with Capt. England of the 47th Regiment to which he (Golding) belonged, on this I Sent for them. they were brought before me, appear’d dress’d like Gentleme⟨n⟩ of Fashion and Fortune. I interrogated them Closely. they acknowledged to have enlisted in our Service & that they had done it from principle, absolutely denied ever having any design of taking any survey or Plans of the Place or Works and as to Golding, venturing back to the Hill after he deserted he did it once, but Capt. Ingland had such a regard for him that he was assured he would not injure him I order’d them to the Barracks & they deserted that Night. I order’d Search to be made for them at Cambridge & elsewhere but never Could apprehend either of them. By Mr Sargents Letter they are now at Philadelphia and the Express, a Mr Cardill, informs me they Still appear dress’d like Gentlemen & have their Pockets full of Money. My own opinion of them is that they are Capable of transacting any kind of intrigue or business. One of them Served an apprenticeship with a merchant, the other was Clerk to an Attorney, both very Sensible & write an exceeding good hand. they enlisted, and if I do not mistake received their bounty Arms and Cloathes, which they Carried off. The question now is, what Step Shall be taken with them & whether

by the Civil or Military Authority, for a Determination of which I submit the matter to your Excellency, and have been particular that you may have all the Evidence that I can give, which is wholy in memory, as I have no papers here respecting the matter. The Express will be detain’d here untill I receive a signification of your pleasure, as I do not now think myself authorized to direct in the matter. I have the honor to be With the greatest respect Your Excellencys Most obedt Servant
        
          W. Heath
        
      